Exhibit 4.3 NOTE: Execution of this Adoption Agreement creates a legal liability of the Employer with significant tax consequences to the Employer and Participants. The Employer should obtain legal and tax advice from its professional advisors before adopting the Plan. Principal Life Insurance Company disclaims all liability for the legal and tax consequences which result from the elections made by the Employer in this Adoption Agreement. Principal Life Insurance Company, Raleigh, NC 27612 A member of the Principal Financial Group® THE EXECUTIVE NONQUALIFIED "EXCESS" PLAN ADOPTION AGREEMENT THIS AGREEMENT is the adoption by CHS/Community Health Systems, Inc. (the "Company") of the CHS/Community Health Systems, Inc. Nonqualified Deferred Compensation Plan ("Plan"). W I T N E S S E T H: WHEREAS, the Company desires to adopt the Plan as an unfunded, nonqualified deferred compensation plan; and WHEREAS, the provisions of the Plan are intended to comply with the requirements of Section 409A of the Code and the regulations thereunder and shall apply to amounts subject to section 409A; and WHEREAS, the Company has been advised by Principal Life Insurance Company to obtain legal and tax advice from its professional advisors before adopting the Plan, NOW, THEREFORE, the Company hereby adopts the Plan in accordance with the terms and conditions set forth in this Adoption Agreement: ARTICLE I Terms used in this Adoption Agreement shall have the same meaning as in the
